United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1788
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Gonzalo Romero-Madera

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                           Submitted: September 5, 2014
                            Filed: September 23, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Gonzalo Romero-Madera appeals from the within-Guidelines-range sentence
that the District Court1 imposed after he pleaded guilty to a drug offense. His counsel

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the reasonableness of Romero-Madera’s sentence. After careful
review, we conclude that the District Court did not impose an unreasonable sentence.
See Gall v. United States, 552U.S. 38, 51 (2007) (describing appellate review of
sentencing decisions and noting that if a sentence is within the Guidelines range, the
court of appeals may apply a presumption of reasonableness). Further, having
independently reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. We therefore affirm the judgment
of the District Court, and we grant counsel’s motion to withdraw subject to counsel
informing Romero-Madera about procedures for seeking rehearing or filing a petition
for certiorari.
                        ______________________________




                                         -2-